Title: To George Washington from the Continental Congress Executive Committee, 9 January 1777
From: Continental Congress Executive Committee
To: Washington, George



Sir
Philadelphia January 9. 1777.

We do Ourselves the Honor to transmit you the inclosed Report or Relation of Joseph Traversie a Canadian by which your Excellency will learn the secret Machinations of some of his Countrymen of Rank who are Prisoners in this State. It is from an Apprehension of what is there intimated that a Release of these Prisoners is about to take place, that we early make you acquainted with this Circumstance respecting their Conduct, and your Excellency will best judge how far they ought to be indulged with a Favour of this kind while they labour under such Suspicions.
Upon Enquiry we learn that Traversie has always manifested a warm Attachment to the American Cause and we suggest to You as a Matter that has occurred to Ourselves whether it would not be proper to suffer this Man to return to Canada in order to give Information concerning the Design mention’d in the Report as the best Means of defeating its Execution. Our Information concerning Traversie is through Mr Bondfield late of Quebec, who tells Us he will undertake this Service and lives near St Francis. We are Your Excellency’s obedt hum. Servts

Robt Morris
Geo. Clymer
Geo. Walton

